DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Request for Continued Examination (RCE) filed on 10/27/2021. Claims 1 and 9 are independent claims. Claims 4 and 12 have been cancelled. Claims 1-3, 5-11 and 13-20 have been examined and rejected in the current patent application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman et al. (Pub No US 2008/0316183 A1, hereinafter Westerman) in view of Kang et al. (Pub No US 2007/0296707 A1, hereinafter Kang) in view of Shin (Pub No US 2014/0145945 A1, hereinafter Shin1) in view of Hyde-Moyer et al. (US 9,147,275 B1, hereinafter Hyde-Moyer) in view of Vigil (US 2011/0231796 A1, hereinafter Vigil) and further in view of Shin (US 2015/0277748 A1, hereinafter Shin2).  
 
Regarding independent claim(s) 1, Westerman discloses a mobile terminal (reads on Para 0041 & 0070-0071 and Fig. 1-8 & 12-13, electronic device 100) comprising: a touchscreen display (reads on Para 0041 and Fig. 1A & 12, electronic device 100 includes a display 110 that also incorporates a touch screen); a processor coupled to the touchscreen display (reads on Para 0070 and Fig. 12-13, CPU 1304 may retrieve and execute the program. CPU 1304 may also receive input through a multi-touch interface 1301 or other input devices not shown); and a memory coupled to the processor (reads on Para 0070 and Fig. 12-13, the program may be stored in a memory 1305 of the computer system, including solid state memory (RAM, ROM, etc.), hard drive memory, or other suitable memory), wherein the memory stores instructions that, when executed by the processor (reads on Para 0070 and Fig. 12-13, the program may be stored in a memory 1305 of the computer system, including solid state memory (RAM, ROM, etc.), hard drive memory, or other suitable memory. CPU 1304 may retrieve and execute the program), cause the mobile terminal to: display a user interface for receiving text input on the touchscreen display, wherein the user interface includes a first region for displaying a text and a second region for displaying a virtual keyboard including keys (reads on Para 0041-0043 and Fig. 1A-1B, the display can be divided into two basic areas. A first area 112 can be used to display information for the user, in this case, the messages the user is sending, represented by balloon 113a and the messages he is receiving from the person he is communicating with, represented by balloon 113b. First area 112 can also be used to show the text that the user is currently inputting in text field 114. A second area can be used to present to the user a virtual keyboard 116 that can be used to enter the text that appears in field 114), receive a first touch input through one of the keys in the second region, wherein the first touch input is a single touch input of a first type (reads on Para 0043 & 0047 and Fig. 1A-1B, a second area can be used to present to the user a virtual keyboard 116 that can be used to enter the text that appears in field 114 and touching the touch screen at a “virtual key” 117 can cause the corresponding character to be generated in text field 114. By tapping finger 124 on the area corresponding to the letter “o” on virtual keyboard 116 the letter “o” is entered in text field 114. A top hat 118 with a representation of the letter “o” is displayed providing feedback to the user), in response to the first touch input, display an enlarged key representing the one of the keys over or near the one of the keys in the second region (reads on Para 0044 & 0047 and Fig. 1A-1B, the virtual keys may be substantially smaller than keys on a conventional keyboard. To assist the user, “top hats” 118 can indicate to the user what key is being pressed. By tapping finger 124 on the area corresponding to the letter “o” on virtual keyboard 116 the letter “o” is entered in text field 114. A top hat 118 with a representation of the letter “o” is displayed providing feedback to the user. The user taps the letter “j” as indicated by top hat 125), in response to the first touch input, input at least one of a letter, a number, or a special character on a position corresponding to a cursor displayed in the first region (reads on Para 0043 and Fig. 1A-1B, a second area can be used to present to the user a virtual keyboard 116 that can be used to enter the text that appears in field 114 and touching the touch screen at a “virtual key” 117 can cause the corresponding character to be generated in text field 114), the cursor indicating a current location of a text selection or an input in the displayed text in the first region (reads on Para 0047-0049 & 0051 and Fig. 1A-1B, 2C-3 & 6C-6D, tapping finger 124 on the area corresponding to the letter “o” on virtual keyboard 116 the letter “o” is entered in text field 114. the user inadvertently taps the letter “j” as indicated by top hat 125. As illustrated in FIG. 3, the user can now enter the “k” of the “ok” by tapping the appropriate region of virtual keyboard 116), and receive a first drag input moving from a first point to a second point over the virtual keyboard in the second region (reads on Para 0048 and Fig. 2B, 4B, 5B & 6B, the swipe can include a touchdown of finger 124 in the virtual keyboard 116 followed by a sliding leftward motion in contact with the touch-sensitive surface (FIG. 2B). Like the leftward swipe, the rightward swipe comprises a touchdown of finger 124 in virtual keyboard 116 (illustrated in FIG. 4A). This touchdown is followed by a rightward swipe across the virtual keyboard area 116 (illustrated in FIG. 4B)). 
Although, Westerman discloses a touch-screen keyboard swipe gesture mechanism that allows a user to input text character into a text display region based on touch inputs to a virtual keyboard displayed in a virtual keyboard display region and perform certain text editing and cursor control functions by applying swipe gestures across the virtual keyboard display region, (see Abstract and Figures 1-4C). 
However, Westerman does not appears to specifically disclose wherein move the cursor from a third point to a fourth point in the displayed text in the first region in 
In the same field of endeavor, Kang discloses wherein receive a first drag input moving from a first point to a second point over the virtual keyboard in the second region (reads on Para 0058- and Fig. 4A-4B, when the first finger 90a touches a first point on the keypad 110, the touch sensor 120 detects the touch point and transmits, to the control unit 130, a touch signal and the information on a touch position (x1, y1) of the first point. if position information changes continuously while receiving the first touch signal, the position of the pointer 142 changes continuously and correspondingly), and move the cursor from a third point to a fourth point in the displayed text in the first region in response to the first drag input (reads on Para 0043 & 0058-0059 and Fig. 4A-4B, referring to FIG. 4A, when the first finger 90a touches a first point on the keypad 110, the touch sensor 120 detects the touch point and transmits, to the control unit 130, a touch signal and the information on a touch position (x1, y1) of the first point. Referring to FIG. 4B, if position information changes continuously while receiving the first touch signal, the position of the pointer 142 changes continuously and correspondingly. The display unit 140 displays various menus for the mobile terminal 100, information input by a user, and information to be provided for the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the gesture-based touch-screen keyboard text input and text editing mechanism of Westerman in order to have incorporated the gesture-based cursor controlling mechanism, as disclosed by Kang, into the gesture-based touch-screen keyboard text input and text editing mechanism of Westerman since both of these mechanisms are directed to gesture-based controlling mechanisms and by incorporating the teachings of Kang into Westerman would produce a mechanism for detecting a touch generated by a finger operation on a keypad installed with a touch sensor and controlling the display of a pointer on a display unit according to the detected touch generated by a finger operation on a keypad installed with a touch sensor, as disclosed by Kang, (see Abstract and Figures 4A-4B). 
However, the combination of Westerman and Kang does not appears to specifically disclose wherein movement of the cursor from the third point to the fourth point in the displayed text corresponds to movement of the first drag input from the first point to the second point over the virtual keyboard, receive a second touch input, wherein the second touch input is a single touch input of a second type which is different from the first type, select a word corresponding to a location at which the 
In the same field of endeavor, Shin1 discloses wherein movement of the cursor from the third point to the fourth point in the displayed text corresponds to movement of the drag input from the first point to the second point over the virtual keyboard (reads on Para 0039-0044 & 0057-0058 and Fig. 3 & 5, the keyboard-input module 13c controls the touch screen 11 so that edit cursor moves among characters in the text as similarly shown in FIG. 5; moving control pointer corresponding to the direction and distance of the touch-moving of the second location). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the gesture-based touch-screen keyboard text input editing and cursor controlling mechanism of Westerman and Kang in order to have incorporated the touch-based input control mechanism, as disclosed by Shin1, into the gesture-based touch-screen keyboard text input editing and cursor controlling mechanism of Westerman and Kang since these mechanisms are directed to gesture-based controlling textual entry user interface mechanisms and by incorporating the teachings of Shin1 into Westerman and Kang would produce a mechanism for easily, quickly and automatically control text input 
Although, Shin discloses a multi-touch input text block definition mechanism that text blocks may be defined through multi-touch operations; referring to FIG. 8, after providing a second left touch in a touch state (referenced as 'sequential multi-touch' in this specification), a user consecutively may move (or drag) to the left or to the right these multi-touch points; then, the keyboard-input module 13c may define a block in the text sentence and in FIG. 8, text block "morning" is defined by multi-touch operation and right-drag operation, (see  Para 0060-0061 and Fig. 8). 
However, in an effort to expedite the application prosecution, the combination of Westerman, Kang and Shin does not appears to specifically disclose wherein receive a second touch input, wherein the second touch input is a single touch input of a second type which is different from the first type, select a word corresponding to a location at which the second touch input is performed among a plurality of words included in the first region, in response to the second touch input, receive a second drag input moving from a fifth point to a sixth point in the second region while maintaining the second touch input, select at least one text between a seventh point and an eighth point in the first region, in response to the second drag input, wherein the selected at least one text corresponds to the second drag input, and after the second drag input is finished, display a text editing menu for the selected at least one text while the at least one text is selected.
(reads on Col. 6 Lines 10-36 and Fig. 1c, the computing device includes a multi-touch touchscreen, character editing mode and word editing mode can be differentiated by variations in touches. a two-finger touch or swipe may correspond to word editing mode and selection of the entire word will default to word editing mode), and select a word corresponding to a location at which the second touch input is performed among a plurality of words included in the first region, in response to the second touch input (reads on Col. 6 Lines 10-36 and Fig. 1c, the computing device includes a multi-touch touchscreen, character editing mode and word editing mode can be differentiated by variations in touches. a two-finger touch or swipe may correspond to word editing mode and selection of the entire word will default to word editing mode). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the gesture-based text input, text editing and cursor controlling mechanism of Westerman, Kang and Shin1 in order to have incorporated the gesture-based text editing mechanism, as disclosed by Hyde-Moyer, into the gesture-based text input, text editing and cursor controlling mechanism of Westerman, Kang and Shin1 since both of these mechanisms are directed to gesture-based text editing mechanisms and by incorporating the teachings of Hyde-Moyer into Westerman, Kang and Shin1 would produce a mechanism for enabling the user to select a few characters or words from an original collection of text by a limited number of user inputs, as disclosed by Hyde-Moyer, (see Abstract). 

In the same field of endeavor, Vigil discloses wherein receive a second drag input moving from a fifth point to a sixth point in the second region while maintaining the second touch input (reads on Para 0051 and Fig. 2B & 6C, the section of the text 206 can be highlighted (highlighted text 205) according to the dragging movement of the second touch selection object 204. Once the pointing device selection gesture 202 is received and the second touch selection object 204 dragged to the right, a highlighted text in light blue, for example, or selection 205 is started in the same direction as the performed gesture and continues until the second touch selection object 204 is lifted), and select at least one text between a seventh point and an eighth point in the first region, in response to the second drag input, wherein the selected at least one text corresponds to the second drag input (reads on Para 0051 and Fig. 2B & 6C, the section of the text 206 can be highlighted (highlighted text 205) according to the dragging movement of the second touch selection object 204. Once the pointing device selection gesture 202 is received and the second touch selection object 204 dragged to the right, a highlighted text in light blue, for example, or selection 205 is started in the same direction as the performed gesture and continues until the second touch selection object 204 is lifted). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the gesture-based text input, text editing and cursor controlling mechanism of Westerman, Kang, Shin1 and Hyde-Moyer in order to have incorporated the dual hands touch screen device operation mechanism, as disclosed by Vigil, into the gesture-based text input, text editing and cursor controlling mechanism of Westerman, Kang, Shin1 and Hyde-Moyer since both of these mechanisms are directed to gesture-based text editing mechanisms and by incorporating the teachings of Vigil into the Westerman, Kang, Shin1 and Hyde-Moyer would produce a mechanism for improving control of the touch screen device cursor allowing a fast and accurate interaction with the operating system and application content by operating the touch screen device with both hands, left hand and right hand, as disclosed by Vigil, (see Para 0051 & Fig. 2B). 
However, the combination of Westerman, Kang, Shin1, Hyde-Moyer and Vigil does not appears to specifically disclose wherein after the second drag input is finished, display a text editing menu for the selected at least one text while the at least one text is selected. 
In the same field of endeavor, Shin2 discloses wherein after the second drag input is finished, display a text editing menu for the selected at least one text while the at least one text is selected (reads on Para 0048-0056 and Fig. 3-5, subsequently, upon completion of the text block selection through the above process and detecting the block selection completion event, the first editing module 13c implements an editing toolbar window as shown in FIG. 5 (Step S15)).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the touch-based text input, editing, selection and cursor controlling mechanism of Westerman, Kang, Shin1, Hyde-Moyer and Vigil in order to have incorporated the touch-based text editing mechanism, as disclosed by Shin2, into the touch-based text input, editing, selection and cursor controlling mechanism of Westerman, Kang, Shin1, Hyde-Moyer and Vigil since these mechanisms are directed to touch-based text editing mechanisms and by incorporating the teachings of Shin2 into Westerman, Kang, Shin1, Hyde-Moyer and Vigil would produce a mechanism for shortening edit time by providing user convenience when a user sets a text block and simplifies an edit process using multi-touches, as disclosed by Shin2, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. Kang further discloses wherein a direction from the third point to the fourth point corresponds to a direction from the first point to the second point (reads on Para 0058-0059 and Fig. 4A-4B, if the type of the touch signal is identified as a first touch by the touch identifier 132 of the control unit 130, the pointer controller 134 of the control unit 130 links the touch position (x1, y1) of the first touch point with a pointer position (x1, y1) of the pointer 142. That is, if the position changes to a touch position (x2, y2 ) of the second point in the state that the first finger 90a touches the keypad 110, the pointer 142 moves to a pointer position (x2, y2 )). 

Regarding dependent claim(s) 3, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claims 1-2. Kang further discloses wherein a distance from the third point to the fourth point corresponds to a distance from the first point to the second point (reads on Para 0058-0059 and Fig. 4A-4B, if the type of the touch signal is identified as a first touch by the touch identifier 132 of the control unit 130, the pointer controller 134 of the control unit 130 links the touch position (x1, y1) of the first touch point with a pointer position (x1, y1) of the pointer 142. That is, if the position changes to a touch position (x2, y2 ) of the second point in the state that the first finger 90a touches the keypad 110, the pointer 142 moves to a pointer position (x2, y2)). 

Regarding dependent claim(s) 5, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. Westerman further discloses wherein the enlarged key does not display during the first drag input after the touch input (reads on Para 0048 and Fig. 2B, 4B, 5B & 6B, the swipe can include a touchdown of finger 124 in the virtual keyboard 116 followed by a sliding leftward motion in contact with the touch-sensitive surface (FIG. 2B). Like the leftward swipe, the rightward swipe comprises a touchdown of finger 124 in virtual keyboard 116 (illustrated in FIG. 4A). This touchdown is followed by a rightward swipe across the virtual keyboard area 116 (illustrated in FIG. 4B)). 

Regarding dependent claim(s) 6, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. Westerman further discloses wherein the first drag input traverses a plurality of keys on the virtual keyboard in the second region (reads on Para 0048 and Fig. 2B, 4B, 5B & 6B, the swipe can include a touchdown of finger 124 in the virtual keyboard 116 followed by a sliding leftward motion in contact with the touch-sensitive surface (FIG. 2B). Like the leftward swipe, the rightward swipe comprises a touchdown of finger 124 in virtual keyboard 116 (illustrated in FIG. 4A). This touchdown is followed by a rightward swipe across the virtual keyboard area 116 (illustrated in FIG. 4B)). 

Regarding dependent claim(s) 7, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. The combination of Westerman and Kang further discloses wherein input at least one of a letter, a number, or a special character in the first region, in response to the first touch input and a release of the first touch input (reads on Para 0047 & 0049 and Fig. 1A-1B, by tapping finger 124 on the area corresponding to the letter “o” on virtual keyboard 116 the letter “o” is entered in text field 114. As illustrated in FIG. 3, the user can now enter the “k” of the “ok” by tapping the appropriate region of virtual keyboard 116. Examiner notes that a person having ordinary skill in the art would recognize that a tap gesture input comprises of a press-and-release operation as it is a well-established functionality in the current technological art; Westerman); and move the cursor in the first region, in response to a drag input on maintaining the first touch input (reads on Para 0058-0059 and Fig. 4A-4B, if the type of the touch signal is identified as a first touch by the touch identifier 132 of the control unit 130, the pointer controller 134 of the control unit 130 links the touch position (x1, y1) of the first touch point with a pointer position (x1, y1) of the pointer 142. That is, if the position changes to a touch position (x2, y2 ) of the second point in the state that the first finger 90a touches the keypad 110, the pointer 142 moves to a pointer position (x2, y2 ); Kang). 

Regarding dependent claim(s) 17, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. Westerman further discloses wherein the first touch input comprises a single touch of the first type (reads on Para 0043, 0047 & 0049 and Fig. 1A-1B & 3, by tapping finger 124 on the area corresponding to the letter “o” on virtual keyboard 116 the letter “o” is entered in text field 114. A top hat 118 with a representation of the letter “o” is displayed providing feed back to the user. As illustrated in FIG. 3, the user can now enter the “k” of the “ok” by tapping the appropriate region of virtual keyboard 116. A top hat 127 indicates that the letter “k” was pressed, as well as the appearance of the “k” character in text field 114). 

Regarding dependent claim(s) 18, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claims 1 and 17. Kang further discloses wherein the first drag input comprises moving a touch while maintaining the touch (reads on Para 0058-0059 and Fig. 4A-4B, when the first finger 90a touches a first point on the keypad 110, the touch sensor 120 detects the touch point and transmits, to the control unit 130, a touch signal and the information on a touch position (x1, y 1) of the first point. Referring to FIG. 4B, if position information changes continuously while receiving the first touch signal, That is, if the position changes to a touch position (x2 , y2) of the second point in the state that the first finger 90a touches the keypad 110 and a path 98 through which the first finger 90a moves).

Regarding claims 9-11, 13-15 and 19-20, claims 9-11, 13-15 and 19-20 are method claims that corresponds to the terminal of claims 1-3, 5-7 and 17-18. Therefore, claims 9-11, 13-15 and 19-20 are rejected for at least the same reasons as the terminal of claims 1-3, 5-7 and 17-18. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman et al. (Pub No US 2008/0316183 A1, hereinafter Westerman) in view of Kang et al. (Pub No US 2007/0296707 A1, hereinafter Kang) in view of Shin (Pub No US 2014/0145945 A1, hereinafter Shin1) in view of Hyde-Moyer et al. (US 9,147,275 B1, hereinafter Hyde-Moyer) in view of Vigil (US 2011/0231796 A1, hereinafter Vigil) in view of Shin (US 2015/0277748 A1, hereinafter Shin2), as applied in claims 1 and 9, and further in view of Van Eerd et al. (Pub No US 2013/0113720 A1, hereinafter Van Eerd).  

Regarding dependent claim(s) 8, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 discloses the terminal as in claim 1. However, the combination of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 does not appear 
In the same field of endeavor, Van Eerd discloses wherein the touchscreen display is configured to display a specific representation indicating an input for controlling the cursor (reads on Para 0082- and Fig. 16-17, an indicator, e.g., the indicator 1614 in the example of FIG. 16, may be displayed in the enlargement. For example, the indicator may be an enlarged indicator displayed at a position corresponding with the location of the indicator in the information, e.g., between the same characters of the information, such as shown in FIG. 16. As shown in the example of FIG. 17, a touch at a touch location 1702 associated with the indicator 1614 is detected, and the indicator 1614 is moved in accordance with the touch from the position of the indicator 1614 shown on the left device 100 to the position of the touch location 1702 on the right device 100. The touch is detected at the touch location 1702 between "o" and "r" in the word "for" in this example. The indicators 1606, 1614 are moved to the corresponding position in the information displayed in both areas 1602, 1604). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the gesture-based text input, selection, editing and cursor controlling mechanism of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 in order to have incorporated the gesture-based cursor controlling mechanism, as disclosed by Van Eerd, into the gesture-based text input, selection, editing and cursor controlling mechanism of Westerman, Kang, Shin1, Hyde-Moyer, Vigil and Shin2 since these mechanisms are directed to gesture-based cursor 

Regarding dependent claim 16, claim 16 is a method claim that corresponds to the terminal of dependent claim 8. Therefore, claim 16 is rejected for at least the same reasons as the terminal of dependent claim 8.  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1 and 9.

Regarding independent claim 1, the Applicant(s) alleges that the combination of Westerman et al. (Pub No US 2008/0316183 A1, hereinafter Westerman) in view of Kang et al. (Pub No US 2007/0296707 A1, hereinafter Kang) in view of Shin (Pub No US 2014/0145945 A1, hereinafter Shin1) in view of Ouyang et al. (Pub No US 2014/0109016 A1, hereinafter Ouyang) and in view of Shin (Pub No. US 2015/0277748 A1, hereinafter Shin2) does not discloses or suggests “…receive a second touch input, wherein the second touch input is a single touch input of a second type which is different from the first type, select a word corresponding to a location at which the second touch input is performed among a plurality of words included in the first region, 
Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as being unpatentable over Westerman et al. (Pub No US 2008/0316183 A1, hereinafter Westerman) in view of Kang et al. (Pub No US 2007/0296707 A1, hereinafter Kang) in view of Shin (Pub No US 2014/0145945 A1, hereinafter Shin1) in view of Hyde-Moyer et al. (US 9,147,275 B1, hereinafter Hyde-Moyer) in view of Vigil (US 2011/0231796 A1, hereinafter Vigil) and further in view of Shin (US 2015/0277748 A1, hereinafter Shin2). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Similar arguments have been presented for independent claim 9 and thus, Applicant’s arguments are not persuasive for the same reasons.
 Applicant(s) states that dependent claims 2-3, 5-8, 10-11, 13-20 recites all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 9. However, as discussed above, Westerman in view of Kang in view of Shin1 in view of Hyde-Moyer in view of Vigil and further in view of Shin2 are considered to teach independent claims 1 and 9. Consequently, dependent claims 2-3, 5-8, 10-11, 13-20 are rejected. 

Examiner’s Notes


Conclusion
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648